Gray, C. J.
Upon the facts stated in the bill, the plaintiff has the legal title; John R. Perry, one of the defendants, has the possession, without any title; and his wife, the other defendant, has neither title, nor possession, nor immediate right to take possession. The plaintiff has a full, adequate and complete remedy at law, by writ of entry against John R. Perry, and cannot therefore maintain this bill. Dolby v. Miller, 2 Gray, 135. Clark v. Jones, 5 Allen, 379, Commonwealth v. Smith, 10 Allen, 448. Jones v. Newhall, 115 Mass. 244. Decree affirmed.